DETAILED ACTION
Claims 1-11 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear what is included or excluded by the phrase “the first function is based on an ideal behavior of the first pellistor element”. This phrase is unclear because it the phrase “ideal behavior of the first pellistor element” may be interpreted as a theoretical mathematical behavior of the first pellistor element or, as best understood from the Applicants specification, an initial calibration of the pellistor element without exposure to poisons (see instant specification,  [0053]-[0054]).
However, for the purpose of examination, the phrase has been read as “the first function is based on a baseline calibration 

Regarding claim 7, it is unclear how the phrase “the second pellistor element is similar to the first pellistor element” is defined. This is unclear because the Applicant has failed to indicate what is included by the term “similar” is defined such that one of ordinary skill in the art could determine was is included or excluded by the phrase.

Regarding claims 2-6 and 8-11, these claims are rejected for failing to remedy the rejection of claims 1 and 7 above.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action of claims 1 and 7.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-11, Woodford et al. (US PGPUB 2008/0173065 A1, hereinafter Woodford) represents the best art of record. However, Woodford fails to encompass all of the limitations of independent claim 1 as best understood.
Specifically, Woodford teaches a method for calibrating a gas sensor (see Abstract; see also Fig. 1; see also [0063]-[0071]) wherein for various sensor settings including temperature and gas concentration, a plurality of functions of the same form, e.g. quadratic, are used to perform a curve fit (see [0067]) such that the curve fit is used to determine a concentration of gas species (see [0084]); wherein the gas sensor may be a pellistor type gas sensor (see [0058]).
However, Woodford fails to specifically teach a method for operating a sensor device for measuring a concentration of a gas species in a gas, wherein the sensor device comprises a first pellistor element in contact with the gas, and wherein the first pellistor element comprises a heater element and a temperature sensor element, the method comprising: performing a curve fit of an evaluation function to the set of data points, wherein the evaluation function comprises a first function and a second function, wherein the first function is based on a baseline calibration 
This allows for calibration of the sensor based on exposure of the sensor to poisons as described by the Applicant (see instant specification, [0054]).
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a method for operating a sensor device for measuring a concentration of a gas species in a gas, wherein the sensor device comprises a first pellistor element in contact with the gas, and wherein the first pellistor element comprises a heater element and a temperature sensor element, the method comprising: performing a curve fit of an evaluation function to the set of data points, wherein the evaluation function comprises a first function and a second function, wherein the first function is based on a baseline calibration .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855